DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
Applicants’ amendments and arguments filed 7/20/22 are acknowledged. Any rejection or objection from the 4/22/22 office action not addressed below is withdrawn based on the amendments.
Previously Group 1 and the species of SEQ ID NO: 17 were elected.
Claims 17, 19, 22, 24, 31, 33 and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/21/22.
	Claims to the elected species are rejected as set forth below. 
Claims 21, 25-27, 30 and 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/21/22.
	Claims 1- 15, 18, 23, 28-29 and 32 have been canceled.
	Claims 16 and 20 are being examined.

Priority
This application is a 371 of PCT/CN2018/093088 06/27/2018 and claims foreign benefit of CHINA 201710502668.X 06/27/2017 and CHINA 201810662539.1 06/25/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/13/22 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The rejection of claims 16 and 20 as set forth below is maintained.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura et al. (NPL citation 5 of IDS 5/19/20; ‘Shimamura’) in view of Hall et al. (‘Discovery of stable non-opioid dynorphin A analogues interacting at the bradykinin receptors for the treatment of neuropathic pain’ ACS Chemical Neuroscience v7 2016 pages 1746-1752; ‘Hall’) in view of Kokkonen et al. (‘Peptides and pseudopeptides as SIRT6 deacetylation inhibitors’ ACS Medicinal Chemistry Letters v3 2012 pages 969-974; ‘Kokkonen’).
Shimamura teach that chemerin is a natural ligand for ChemR23 (abstract). Shimamura teach that chemerin-9 (chemerin148-156) is degraded and inactivated in plasma (abstract). Shimamura teach that analogs were tested to identify stable versions (abstract). Shimamura teach that the analog yFLPsQFa(Tic)S (figure 1 analog 17) showed enhanced plasma exposure and prolonged half-life (abstract). Shimamura teach that replacement of Ala with N-methyl-L-Ala or N-methyl-D-Ala resulted in improvement in the net metabolic stability (page 1533 last paragraph and Table 3). Shimamura teach that the results suggest that the bond between Phe148-Leu149 is a target for proteolysis (page 1532 first paragraph and figure 3 and page 1534 first paragraph of second column). Shimamura teach modifications at the terminal ends of the peptide including acetylation at the N-terminus and amidation at the C-terminus and teach that analogs 3 and 4 have better activity than analog 2 (Table 1 page 1534).
Shimamura does not teach an example where instant R3-2 of XX3 is C1-C4alkyl nor does Shimamura teach the XX0 of the elected species.
Hall teach a peptide that is limited by its susceptibility to degradation and for which an increase in stability is desired (abstract). Hall teach that N-methylation is known to be a tool for increasing stability among other desirable properties (page 1748 first complete paragraph). Hall shows that the sequences of interest comprise ‘Phe-Leu’ (Table 1). Hall teach that when Leu was modified by N-methylation that there was a huge increase in stability while retaining biological activity (abstract and compound 21 of Table 1 and figure 1).
Kokkonen teach structure activity relationships of peptides and pseudopeptides (title and abstract). Kokkonen specifically teach compounds 920, 1020 and 1219 where the N-terminus of 920 and 1020 is an acetyl group and the N-terminus of 1219 is phenylpropanoyl (figure 1). Kokkonen teach that the phenylpropanoyl results in functional peptides (figure 2 and page 970 last paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Shimamura based on the specific suggestions of Shimamura. Shimamura teach that chemerin-9 (chemerin148-156) is degraded and inactivated in plasma (abstract). Shimamura teach that the results suggest that the bond between Phe148-Leu149 is a target for proteolysis (page 1532 first paragraph and figure 3 and page 1534 first paragraph of second column). Since Hall also teach a peptide comprising Phe-Leu and teach that when Leu was modified by N-methylation that there was a huge increase in stability while retaining biological activity (abstract and compound 21 of Table 1 and figure 1) one would have been motivated to incorporate such modification into the compound of Shimamura. Shimamura teach the analog yFLPsQFa(Tic)S (figure 1 analog 17). When the Leu is modified to NmeLeu the resulting compound is yF(NmeL)PsQFa(Tic)S. Since Shimamura teach making and assaying the compounds (sections 2.2 and 2.9) one would have been motivated to make and assay such compound. With respect to the terminal ends, Shimamura teach modifications at the terminal ends of the peptide including acetylation at the N-terminus and amidation at the C-terminus and teach that analogs 3 and 4 have better activity than analog 2 (Table 1 page 1534). Further, Kokkonen teach compounds where an N-terminal acetyl group (compounds 920 and 1020) is substituted with a  phenylpropanoyl (compound 1219 see figure 1). Thus one would have been motivated to make known substitutions especially because Shimamura teach that analogs were tested to identify stable versions (abstract). One would have had a reasonable expectation of success since methods of making were known (see section 2.2 of Shimamura).
In relation to the elected peptide of claim 16 (SEQ ID NO: 17), as discussed above the compound suggested by the prior art is yF(NmeL)PsQFa(Tic)S. Further, Shimamura teach modifications at the terminal ends of the peptide including acetylation at the N-terminus and amidation at the C-terminus and teach that analogs 3 and 4 have better activity than analog 2 (Table 1 page 1534). Further, Kokkonen teach compounds where an N-terminal acetyl group (compounds 920 and 1020) is substituted with a  phenylpropanoyl (compound 1219 see figure 1).
In relation to claim 20, Shimamura teach the peptides in a composition (section 2.9).

Response to Arguments - 103
Applicant's arguments filed 7/20/22 have been fully considered but they are not persuasive with respect to the rejection set forth above.
Although applicants argue that the claims have been amended, the amended claims are addressed above. The previous office also addressed the elected species.
Although applicants argue that XX3 is not taught by Shimamura, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Hall teach a peptide that is limited by its susceptibility to degradation and for which an increase in stability is desired (abstract). Hall teach that N-methylation is known to be a tool for increasing stability among other desirable properties (page 1748 first complete paragraph). Hall shows that the sequences of interest comprise ‘Phe-Leu’ (Table 1). Hall teach that when Leu was modified by N-methylation that there was a huge increase in stability while retaining biological activity (abstract and compound 21 of Table 1 and figure 1).
Although applicants argue that certain changes result in reduced activity, MPEP 2144 IV recognizes that the reason to modify a reference can be for a different purpose. The title of Shimamura expressly refers to ‘stable’ analogs. Shimamura teach that the stable analogs might provide new therapeutic approaches (abstract). From a therapeutic perspective, if a peptide is degraded before it reaches its target the activity is not necessarily relevant.
Further, applicants refer to analogs 15 and 16 of Shimamura which relate to modifications at a different residue. As shown in analog 17, D-Ala at such position (as in the elected species) has advantageous properties. Thus the comparison made by applicants is not necessarily relevant to the instant rejection. Further, MPEP 2143.02 II recognizes that obviousness does not require absolute predictability.
Although applicants argue about the teaching of Hall alone, the instant rejection is a multiple reference 103 rejection and as such any single reference does not necessarily anticipate the claims. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Although applicants argue about a lower activity in compounds of Hall, MPEP 2144 IV recognizes that the reason to modify a reference can be for a different purpose. The title of Hall recites ‘stable’ analogues and Hall reports the half life and “intact (%)” of various compounds (Tables 2-3). From a therapeutic perspective, if a peptide is degraded before it reaches its target (compare ‘intact (%)’)  the activity is not necessarily relevant.
	Although applicants argue about a difference between chemen-9 and analogue 4, the values reported are 42 and 47. There is no evidence that such values are statistically different. Even if they are, there is no basis to conclude a teaching away. The instantly elected species does not comprise Ac as in analogue 4.
	Although applicants argue that Hall provides an example where Ac reduces the activity, importantly such change improves the half-life considerably. The instantly elected species does not comprise Ac as in compound 5 of Hall.
Although applicants argue about the teaching of Kokkonen alone, the instant rejection is a multiple reference 103 rejection and as such any single reference does not necessarily anticipate the claims. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Although applicants argue about Tables 2 and 6 as being surprising and refer to 0.019uM, MPEP 716.02(b) recognizes that the burden is on the applicant to establish results are unexpected and significant. MPEP 716.02(e) recognizes that there should be a comparison with the closest prior art. MPEP 716.02(d) recognizes that unexpected results should be commensurate in scope with the claimed invention. In the instant case, Tables 2 and 6 report numerous values well above 0.019uM. For example, all of the compounds on page 107 are well above such value as well as YW-171 (instant SEQ ID NO: 26). Further, it does not appear that there is any particular comparison. Analogs 13, 14 and 17 of Shimamura (see Table 3) have an EC50 of 29, 10 and 22 nM (0.029, 0.010 and 0.022 uM). From such data there is no basis to conclude unexpected results or unexpected results commensurate in scope with the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658